Citation Nr: 0912110	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  00-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability involving broken legs, 
staph infection, and osteomyelitis, claimed due to Department 
of Veterans Affairs (VA) medical treatment in 1996.


REPRESENTATION

Appellant represented by:	J. M. Morton, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision issued by 
the VA Regional Office (RO) in Nashville, Tennessee.  In 
September 2000, the veteran and his spouse testified at an RO 
hearing; the transcript is associated with a record.

In February 2002, the Board denied the appeal; however, 
pursuant to a motion for reconsideration, in November 2002, a 
Deputy Vice-Chairman of the Board vacated the February 2002 
decision.  In November 2003 and again in April 2005, the 
Board remanded the case for additional development.  In June 
2006, the Board denied the appeal; however, in October 2007, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded the case for compliance with instructions 
set forth in a Joint Motion for Remand.


FINDINGS OF FACT

1.  A left tibia fracture suffered on September 16, 1996, 
during VA hospitalization or medical treatment caused 
additional disability. 

2.  There is no indication of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the VA's part in the fracture of the left tibia on 
September 16, 1996.  

3.  A signature consent form pertinent to the September 16, 
1996, VA surgery has not been located and appears to be 
unobtainable.  

4.  The left tibia fracture during VA surgery on September 
16, 1996, is the result of an event which was not reasonably 
foreseeable.  

5.  There is no current staph infection or osteomyelitis of 
either lower extremity.

6.  Competent medical evidence attributes left knee 
osteoarthritis and osteoporosis to the left tibia fracture of 
September 16, 1996.  

7.  Left knee osteoarthritis and osteoporosis are proximately 
due to VA hospitalization or medical treatment and is the 
result of an event which was not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a left tibia fracture, 
osteoarthritis of the left knee, and osteoporosis of the left 
knee are met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).

2.  The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right tibia fracture, 
bilateral lower extremity osteomyelitis and bilateral lower 
extremity staph infections are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the required notice was sent to the Veteran in 
May 2005.  That letter addresses compensation under the 
provisions of 38 U.S.C.A. § 1151 and the evidence necessary 
to establish entitlement.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the unfavorable April 2000 decision that is the 
basis of this appeal had been decided and appealed prior to 
the enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  In this case, the timing 
error does not affect the essential fairness of the 
adjudication because VA has sent the Veteran the current 
notice and then readjudicated the claims.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Joint Motion for Remand notes that a signed consent form 
pertaining to the September 16, 1996, VA surgery has not been 
located.  In the motion, the parties agree that the previous 
Board decision is deficient in explaining whether this 
consent form is unobtainable or otherwise.  Because 
significant efforts to locate this consent form have already 
failed, the Board hereby concludes that the consent form is 
unobtainable.  

The Joint Motion for Remand also notes that the Board must 
notify the claimant if it concludes that a record is 
unobtainable.  38 C.F.R. § 3.159(e).  Although the Board has 
made this conclusion, rather than remanding the case for 
additional notice to the claimant, and perhaps further 
lengthy delay of the case, the Board will continue with re-
adjudication.  This re-adjudication does not result in unfair 
prejudice to the claimant because the Board is granting 
compensation under the provisions of § 1151 for the left 
tibia fracture and other residuals incurred during the 
surgery in question.  The claims for § 1151 compensation for 
osteomyelitis, staph infections and right tibia fracture that 
are denied in the decision below do not stem from the 
September 16, 1996, surgery and therefore the issue of the 
missing consent form is immaterial to those claims.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Compensation Under the Provisions of 38 U.S.C.A. § 1151

In August 1999, the Veteran requested compensation under 
38 U.S.C.A. § 1151 for additional disability claimed due to 
VA hospital treatment.  Under 38 U.S.C.A. § 1151, a claimant 
must show an additional disability proximately due to VA 
hospital care, medical or surgical treatment, or VA 
examination.  For claims filed on or after October 1, 1997, a 
claimant must show that the proximate cause of additional 
disability is due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination.  Alternatively, for 
claims filed on or after October 1, 1997, a claimant may show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002 
& Supp 2008); 38 C.F.R. § 3.361 (2008); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually 
resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).

Left Leg Fracture 

The first claimed additional disability to be addressed is a 
broken left leg.  The Board must discuss whether this 
represents additional disability and if so, whether it is due 
to VA hospitalization or medical treatment and not merely 
coincidental therewith.  If such is shown, then the Board 
must determine whether the proximate cause of additional 
disability is due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination, or, whether the proximate 
cause of the additional disability was an event which was not 
reasonably foreseeable. 

The left tibia was intact prior to VA treatment on September 
16, 1996, as shown by an August 27, 1996-dated X-ray of the 
left lower extremity.  That X-ray shows a large area of 
osteolytic lesion, but no tibia fracture.  According to VA 
"Operation Report" dated September 16, 1996, the Veteran 
was to undergo a dressing change and a calf muscle flap 
revision under general anesthesia for a bone defect of the 
right tibia; however, the report mentions that while 
positioning the legs into a "frog leg" position, this 
movement, "...resulted in an audible crack and fracture 
through the remaining lateral cortex of the bone."  A 
portable X-ray then demonstrated a fracture of the left 
tibia.  The Board concedes that the surgery report might be 
in error concerning which leg was operated on that day.  

In a February 2002 letter, Dr. M. M., a private physician, 
confirmed that a VA operative note dated September 16, 1996, 
showed that the left tibia was fractured during surgery and 
that this injury caused significant disability.

Comparing the intact left tibia prior to VA treatment to the 
fractured left tibia fracture suffered on September 16, 1996, 
the Board finds that an additional disability exists.  Next, 
the Board must determine whether the left tibia fracture is 
due to VA hospitalization or medical treatment and not merely 
coincidental therewith.

In determining whether the left tibia fracture is due to VA 
hospitalization or medical treatment and not merely 
coincidental therewith, the Board must consider the case of 
Loving v. Nicholson, 19 Vet. App.  (2005).  In that case, the 
Court held that additional disability sustained during an 
examination as a result of a falling ceiling grate was not 
part of the natural sequence of cause and effect flowing 
directly from the actual provision of "hospital care, medical 
or surgical treatment, or examination" furnished by VA.  In 
contrast, the Veteran's fracture was not caused by some 
remote action, such as an earthquake causing a ceiling grate 
to fall.  Rather, the fracture occurred while manipulating 
the left leg in preparation for surgery.  That is, had the 
left leg not been manipulated by the VA surgery team, it 
would not have fractured.  

Having shown additional disability proximately due to VA 
hospitalization or medical treatment, the Veteran must next 
show carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or, that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.   

The Veteran was examined by a VA medical doctor in July 2004.  
The physician reported, somewhat erroneously, that the claims 
file reflects that while attempting to put a rod and screws 
in the veteran's leg, the leg was fractured, but added that 
it was not an intentional fracture.  The physician then 
reported that inter-operative fractures are known 
complications and the Veteran was most likely aware of them.  
The physician found no fault on VA's part.  

The Board concludes that the July 2004 VA examination report 
and opinion lack accuracy.  The procedure to be performed on 
September 16, 1996, was not a fixation rod and screw 
installation procedure for the left leg.  Because the left 
tibia had not yet been fractured, there would have been no 
reason to install a rod and screws in the left leg on 
September 16, 1996.  

A surgery report dated September 30, 1996, reflects that the 
left upper tibia underwent open reduction and internal 
fixation with rod and screw installation.  Perhaps the July 
2004 physician confused the September 16 report with the 
September 30 report.  The September 30 report notes that 
while drilling into bone, the drill bit broke off and 
disappeared into the wound.  The broken drill part was not 
found, but was thought not to present a problem with later 
healing.  

Regardless of the July 2004 VA examiner's inaccuracy with 
respect to the September 16, 1996, surgery report, the Board 
does find persuasiveness in this physician's notation that 
the left leg fracture was not an intentional fracture and 
that there was no fault on VA's part.  A year later, the 
issue was again addressed by another VA physician.

In July 2005, the Veteran was re-examined by another VA 
doctor.  The physician noted that on August 27, 1996, VA X-
rays showed a large osteolytic lesion on the left tibia.  The 
physician noted that from August through December 1996, 
"...there was no indication of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the VA's part."  Thus, manipulating the left leg 
during surgery on September 16, 1996, in spite of the bone 
lesion shown on X-ray, does not amount to a lack of skill, 
error in judgment, or other fault.  The final issue for 
resolution then is whether the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  

According to 38 C.F.R. § 3.361 (d) (2) an event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  The health 
care providers have not specifically addressed this 
consideration.  However, it is difficult for the Board to 
envisage a circumstance where a physician would manipulate 
the leg in such a manner that the known, ordinary risk of 
that manipulation would be a tibia fracture.  Despite the 
July 2004 VA medical opinion that says that inter-operative 
fractures are a known complication of surgery, there is no 
persuasive evidence that the VA surgeon reasonably foresaw 
that moving the legs into the frog leg position would result 
in a left tibia fracture.  

The September 16, 1996, surgery report mentions that the 
surgeon and Veteran discussed the risks and potential 
complications prior to the procedure.  The surgeon's report 
specifically mentions that the Veteran was informed of the 
risk of, "...infections, bleeding, poor healing, bad scars, 
muscle weakness in the leg, non or malunions, damage, 
potential need for future bone grafting and the potential 
need for additional surgery."  Significantly, the risk of 
tibia fracture is not found among these listed potential 
complications.  This fact adds weight to the argument that a 
tibia fracture was not a foreseeable consequence of this 
surgery.  

There is also another pertinent element to the foreseeability 
issue.  In determining foreseeability, VA must consider 
whether a risk is of the type that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures set forth in § 17.32.  See §  3.361 (d) 
(2).  According to 38 C.F.R. § 17.32 (a), (c), where 
sedation, anesthesia, or narcotic analgesia is used, VA must 
obtain informed signature consent on a VA-authorized consent 
form.  Several attempts have been made to locate the required 
consent form pertinent to the September 16, 1996, VA surgery.  
That consent form, if it existed, has not been found.  Thus, 
it remains that there is no persuasive evidence from which 
the Board may infer that a left tibia fracture is a 
reasonably foreseeable complication of a planned right or 
left leg surgery.

Because there is no competent medical evidence tending to 
show that manipulating the left leg during an operation 
entails an ordinary, foreseeable risk of fracturing the left 
leg, the Board must conclude that the left tibia fracture 
that the Veteran suffered during VA surgery is an event not 
reasonably foreseeable.  After considering all the evidence 
of record, including the testimony, the Board finds that the 
evidence favors the claim.  Compensation under the provisions 
of 38 U.S.C.A. § 1151 for left tibia fracture must therefore 
be granted.    

Right Leg Fracture 

The second alleged disability is a right tibia fracture.  On 
December 16, 1996, the veteran broke his right leg in an 
accident not related to any VA treatment.  He was transported 
and admitted to the VA medical center (VAMC) and underwent an 
open reduction and internal fixation of the right tibia on 
December 18, 1996.  The operation report reflects that there 
was no complication.  A VA Form 522 consent form signed by 
the veteran authorizing VA to operate on his right leg was 
signed by the Veteran on December 16, 1996, at 1435 local 
time.  The form reflects that risks of open reduction and 
internal fixation of right lower leg bones were discussed, 
although specific facts of that discussion are not mentioned.  
The discharge summary indicates that he progressed well 
through rehabilitation.

The first question to be answered by the Board concerning the 
right tibia fracture is whether this represents additional 
disability.  The Board finds that the right tibia fracture 
does represent additional disability.  Next, the Board must 
determine whether the right tibia fracture is due to VA 
hospitalization or medical treatment and not merely 
coincidental therewith.

The answer to this question is "no."  The Veteran suffered 
a right tibia fracture due to an unrelated accident, possibly 
a farm accident, and not at a VA health care facility.  The 
Veteran has not alleged that VA was directly or indirectly 
involved in the right leg fracture.  Thus, because the 
evidence does not show additional disability related to right 
tibia fracture that is proximately due to VA hospitalization 
or medical treatment, the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right tibia fracture 
must fail. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Compensation for a right tibia fracture 
under the provisions of 38 U.S.C.A. § 1151 must therefore 
denied.  

Staph Infections and Osteomyelitis of Both Lower Legs

As noted above, the Board must first determine whether there 
is additional disability represented by infections and 
osteomyelitis of both lower legs.  The Veteran broke the left 
lower leg in 1959 and developed osteomyelitis as a 
consequent.  An August 1996 medical report notes a history of 
chronic osteomyelitis.  Thus, osteomyelitis of the left leg 
clearly began long before the September 1996 left leg surgery 
and cannot be attributed to it.  

A January 1997 private report from Dr. M. M., notes that the 
December 1996 VA right tibia fracture reduction and fixation 
surgery had failed.  The fixation rod was moved and new 
screws installed.  Old screws and serous fluid were removed.  
Oral antibiotics were given to fight the staph infection. 

In March 1997, Dr. M. M., noted chronic left leg 
osteomyelitis with an abscess forming.  In April 1997, Dr. M. 
M., noted a little left leg drainage.  Surgical debridement 
was planned.  A December 1997 computerized tomography (CT) of 
the left lower extremity showed hardware in place and a metal 
fragment along an old healed fracture.  A December 1977 
report notes a left tibial chronic draining sinus with 
infected hardware and chronic inflammation.   

The Veteran was examined by a VA medical doctor in July 2004.  
The physician noted a history of left lower extremity 
osteomyelitis since a 1959 leg fracture and a new left lower 
extremity fracture in 1996 during VA surgery and a subsequent 
staph infection.  The physician reported that a staph 
infection is a known complication of any type of orthopedic 
surgery.  The physician reported that there was no sign of 
any staph infection now and there was no sign of any 
osteomyelitis.  The physician also opined that the Veteran 
was likely made aware of the risk of staph infection prior to 
the September 1996 surgery.

The Veteran was examined by another VA doctor in July 2005.  
The physician noted a review of pertinent medical history and 
some medical data on the incidences of osteomyelitis.  The 
physician noted that the tibia bone is generally more 
susceptible to infection and/or osteomyelitis than are other 
bones of the body, especially after open fracture.  

Inspection of the bilateral lower extremities showed no 
swelling, drainage, effusion, tenderness, muscle atrophy, or 
neurological abnormality.  Surgical scars were well healed.  
The relevant diagnosis was bilateral tibia/fibula fracture 
with post-surgical changes.  The physician opined that 
regarding treatment from August through December 1996, there 
was no indication of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical, surgical 
treatment, or examination.  

The July 2005 VA examining physician also reported that the 
Veteran currently had left knee osteoporosis and 
osteoarthritis.  Concerning left knee osteoporosis and 
osteoarthritis, the physician offered the following: "This 
condition is attributable to the fracture of his left tibia 
during the procedure/manipulation on September 16, 1996." 

The first question to be answered by the Board is whether 
there is additional disability due to claimed staph infection 
or osteomyelitis.  The answer must be "no" because there is 
no current staph infection or osteomyelitis, according to the 
July 2004 and July 2005 VA examiners.  Moreover, the veteran 
testified at an RO hearing in September 2000 that the staph 
infection of his right leg had cleared.  Thus, no additional 
disability due to staph infection or osteomyelitis is shown.  
After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Because there is no current disability due 
to staph infection or osteomyelitis, the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability due to staph infection or osteomyelitis must be 
denied.

However, there is some left knee osteoarthritis and 
osteoporosis and this has clearly been attributed to the left 
tibia fracture.  Thus, additional disability due to left knee 
osteoarthritis and osteoporosis is shown.  

The next question is whether left knee osteoarthritis and/or 
osteoporosis is/are due to VA hospitalization or medical 
treatment and not merely coincidental therewith.  In this 
case, in July 2005 a VA physician attributed these 
disabilities to the left tibia fracture of September 16, 
1996.  The tibia fracture itself has already been shown to be 
proximately due to VA hospitalization or medical treatment.  
Therefore, the Veteran must next show carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or, that the proximate cause of the left knee osteoarthritis 
and osteoporosis was an event which was not reasonably 
foreseeable.  

Because the VA examiners agree that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination, the only recourse left for the Veteran is to 
show that the proximate cause of the left knee osteoarthritis 
and osteoporosis is not reasonably foreseeable.  

The Board has already concluded that a left tibia fracture is 
an event not reasonably foreseeable and has granted 
compensation under the provisions of 38 U.S.C.A. § 1151 on 
that basis.  Logic dictates then that osteoarthritis and 
osteoporosis are not reasonably foreseeable.  Indeed, the 
September 16, 1996, surgery report lists various risks 
associated with surgery, but does not mention osteoporosis or 
osteoarthritis.  The Board therefore concludes that left knee 
osteoporosis and osteoarthritis are not reasonably 
foreseeable results of the September 16, 1996, VA surgery.   

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Compensation under the provisions of 38 U.S.C.A. 
§ 1151 for left knee osteoarthritis and osteoporosis must 
therefore be granted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left tibia fracture is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
right tibia fracture, bilateral lower extremity staph 
infection, and bilateral lower extremity osteomyelitis is 
denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left knee osteoarthritis and osteoporosis is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


